Citation Nr: 0737502	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-31 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hip 
disability, to include a disability of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945 and from October 1951 to October 1952.  He served in 
World War II and was awarded the Purple Heart and the 
Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(the RO).  

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  At the hearing, the veteran's case was 
advanced on the docket due to his advanced age.  See Board 
Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2007).

As detailed below, the Board is reopening the veteran's 
service-connection claim for a left hip disability, to 
include a disability of the left lower extremity.  
The service-connection claim for this disability (on the 
merits) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1953 Board decision denied service connection 
for a left hip disability.

2.  The evidence associated with the claims file subsequent 
to the September 1953 Board decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim for service connection for a left hip disability on the 
merits.


CONCLUSIONS OF LAW

1.  The September 1953 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a left hip disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that his 
current disabilities of the left hip and/or left lower 
extremity are the result of a fall from an airplane ladder 
during his second period of active duty.

The veteran was previously denied service connection for what 
was characterized as a sciatic nerve condition in a January 
1953 rating decision.  The veteran appealed that decision to 
the Board, which recharacterized the issue as "[s]ervice 
connection by aggravation for residuals of [a] bullet wound 
of the left hip" and denied the claim.  The Board found that 
there was no evidence of hip injury in service and that the 
veteran's sciatic nerve injury was due to the natural 
progression of the pre-existing bullet wound to the left hip, 
and was not aggravated during service.  

In June 2003, the veteran sought to reopen the claim.  
Notably, he indicated that he never received notice of the 
1953 Board decision until recently, when he requested a copy 
of his medical records.  In a March 2004 rating decision, the 
RO declined to reopen what it characterized as the veteran's 
previously-denied service-connection claim for left leg 
sciatic neuritis on the grounds that new and material 
evidence had not been submitted.  The veteran perfected an 
appeal.

During the pendency of the claim to reopen, the veteran 
submitted a statement in July 2005, which the RO interpreted 
as a service-connection claim for a left hip disability.  An 
April 2006 rating decision subsequently denied service 
connection for a left hip disability without regard to any 
prior final denial, and the veteran perfected an appeal.

Although the RO has adjudicated the veteran's appeal as two 
separate claims - one to reopen a previously-denied service-
connection claim for left leg sciatic neuritis and another 
for service connection for a left hip disability - it appears 
from the record that these are not separate claims.  As will 
be explained in greater detail below, the veteran is 
essentially claiming that his current left hip and/or left 
lower extremity disability(ies) are the result of a fall from 
an airplane ladder during his second period of service.  
Alternatively, he claims that the in-service fall aggravated 
his pre-existing left hip and/or left lower extremity gunshot 
wound residuals beyond the normal course of the condition.  
Such arguments mirror those made as part of the veteran's 
prior claim which the Board denied in September 1953.  
Because the veteran is essentially forwarding the same claim 
that the Board adjudicated in 1953, the Board cannot decide 
the claim on the merits unless new and material evidence has 
been received.  Accordingly, the Board has recharacterized 
the issue on appeal as whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left hip disability, to include a disability 
of the left lower extremity.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence obtained since the September 1953 Board decision 
includes VA outpatient treatment records, the reports of 
multiple VA examinations, and extensive private treatment 
records from two of the veteran's private physicians, namely 
Dr. Mark Hartzband and Dr. Alfred Palmieri.  The evidence 
obtained since the prior final denial also includes the 
transcript of the veteran's September 2007 Board hearing, a 
statement from the veteran's spouse, and various written 
statements from the veteran.  

The recently-obtained medical evidence provides a clearer 
picture of the veteran's left hip and left lower extremity 
disabilities than the minimal amount of medical evidence that 
was of record at the time of the September 1953 Board 
decision.  The veteran's hearing testimony and the various 
written statements he and his spouse have submitted have also 
clarified the veteran's account of the circumstances 
surrounding his in-service fall and accompanying treatment.  
Significantly, a March 2004 VA examination report describes 
the history of the veteran's left lower extremity injuries, 
and suggests that the pain that the veteran has experienced 
continuously over the years had its onset with the veteran's 
in-service fall from the ladder.  Accepting the credibility 
of the medical evidence and the lay statements for purposes 
of determining whether this claim should be reopened, see 
Justus, supra, 
the Board concludes that the evidence obtained since the 1953 
Board decision is both new and material and raises the 
reasonable possibility of substantiating the claim on the 
merits.

Accordingly, the claim to reopen is granted and consideration 
may be given to the entire evidence of record without regard 
to any prior denials.  However, further evidentiary 
development is necessary in connection with the now-reopened 
claim.  To the extent that there may be any deficiencies of 
notice or assistance under the provisions of 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007) 
regarding the issue of whether new and material evidence was 
presented, such deficiencies are moot as the claim is 
reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left hip disability 
is granted.


REMAND

Although the newly-submitted evidence is adequate to reopen 
the claim, it is insufficient to allow the Board to decide 
the claim on the merits.  The Board particularly notes that 
the exact nature and etiology of the veteran's left hip 
and/or left lower extremity disability remain somewhat 
obscure.  

The record indicates that the veteran sustained a gunshot 
wound to the left hip in 1940, prior to his first period of 
active duty.  Although the scar from the gunshot wound was 
noted on the veteran's enlistment examination from his 
initial period of service, he apparently did not receive any 
treatment for his condition until his second period of 
service.  

The veteran credibly testified at his September 2007 Board 
hearing that while undergoing flight training in early 1952, 
he slipped on a ladder while climbing into a B-29.  
The veteran essentially maintains that he lost his footing on 
the ladder causing his left leg to go through two of the 
rungs, leaving him suspended upside down by the left leg.  
See Board Hearing Tr. at 3-4.  The veteran contends that both 
his left hip and left leg (particularly the left sciatic 
nerve) were injured in the fall.  He also described this 
incident in a written statement received by VA in June 2003.

The veteran's service medical records chronicle extensive 
treatment for left lower extremity pain.  Treatment records 
from early 1952 note the veteran's complaints of pain 
radiating from the left hip down the anterior side of the 
left lower extremity.  A diagnosis of sciatic neuritis was 
rendered and the veteran underwent two nerve blocks of the 
left thigh and hip which temporarily relieved the pain.  The 
veteran's left hip and left lower extremity pain eventually 
returned, however, and in July 1952 the veteran was removed 
from flight status with a more detailed diagnosis of 
"sciatic neuritis due to scar contraction over several 
peripheral branches of the left sciatic [nerve] with reflex 
pain along [the] nerve."  Occasional sciatic pain was again 
noted three months later on the veteran's separation 
examination.

Post-service treatment records beginning in the late 1990s 
note multiple diagnoses of severe left hip degenerative 
arthritis which eventually required arthroplasty, first in 
1998 and then again in 2004.  The same treatment records 
include several diagnoses of lower extremity peripheral 
neuropathy, muscle atrophy, neuromuscular weakness, and foot 
drop.  The report of VA examinations in March 2004 and 
February 2006 chronicle similar symptoms.

Neither the post-service treatment records nor the two VA 
examination reports clearly assess the nature and etiology of 
the veteran's left lower extremity symptomatology.  More 
importantly, none of the post-service treatment records or VA 
examination reports address the potential relationship 
between the veteran's current left hip and/or left lower 
extremity disabilities and an incident of military service.  
Accordingly, the Board believes that remand of the case is in 
order to obtain a medical opinion that addresses this 
relationship.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with a VA neurologist or 
other appropriately-qualified physician 
to determine the nature and etiology of 
the veteran's left hip and/or left lower 
extremity disabilities.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
specifically identify any left hip and/or 
left lower extremity disability present.  
For each left hip and/or left lower 
extremity disability identified, the 
following questions should be answered:

(a.) Is it at least as likely as not (50 
percent or greater) that any left hip 
and/or left lower extremity disability 
identified is directly related to the 
veteran's period of military service, to 
include his fall from an airplane ladder.  

(b.) If any left hip and/or left lower 
extremity disability identified is not 
directly related to the veteran's period 
of military service, is such related to 
the veteran's pre-service left hip 
gunshot wound?  

(c.) For each left hip and/or left lower 
extremity disability the examiner finds 
to be related to the pre-service left hip 
gunshot wound, does such represent an in-
service aggravation of the gunshot wound 
residuals beyond the normal progression 
of the condition? 

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


